Appeal from a judgment (denominated order) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered April 21, 2005 in a declaratory judgment action. The judgment, inter alia, granted in part plaintiffs motion for summary judgment and declared that plaintiff has no duty to defend or to indemnify defendant Lee A. Kroening in the underlying personal injury actions.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, J.P., Gorski, Martoche, Smith and Hayes, JJ.